t c memo united_states tax_court timothy p foster petitioner v commissioner of internal revenue respondent docket no filed date timothy p foster pro_se john w strate for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure with respect to petitioner’s federal_income_tax for the issues for 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar decision are whether petitioner is entitled to business_expense deductions for labor costs and rental payments for and whether petitioner is liable for the negligence_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with attached exhibits is incorporated herein by this reference at the time petitioner filed his petition he resided in california petitioner is in the commercial relocation business since he has been the sole_proprietor of c c services a business relocation company before striking out on his own he was a salesperson at several other business relocation companies including golden state services commercial relocation is a labor- and cash-intensive business it involves the moving of heavy equipment and machinery from one site to another and requires large amounts of storage space in petitioner hired two unrelated companies piece of mind and california state interiors to provide contract laborers for c c services to staff specific relocation projects petitioner did not pay these contract laborers directly but rather paid piece of mind and california state interiors with checks and in cash for meeting c c services’ staffing requirements petitioner sent invoices to clients for services c c services performed and in return would receive checks that he placed in his bank account petitioner hired two project managers telemu jennings and navassa brown to supervise and coordinate the contract laborers petitioner paid mr jennings and mr brown in cash at least percent of the time petitioner rented part of a large warehouse in san jose from california state interiors in order to store clients’ materials while their businesses were being relocated by c c services petitioner often combined rental and staffing payments in the checks he made to california state interiors petitioner did not keep a general ledger cash expenditure journal or computer_program to keep track of his income and expenses petitioner had studied business finance at san jose state university for years in the 1970s and taken a basic accounting course petitioner hired an old acquaintance bill miller to prepare his return mr miller had helped employees of golden state services prepare their taxes while petitioner was a member of that firm petitioner never attempted to ascertain mr miller’s qualifications to prepare tax returns and it is unclear whether mr miller was a licensed accountant mr miller passed away in date on date petitioner filed form_1040 u s individual_income_tax_return for on his schedule c profit or loss from business petitioner claimed deductions for business_expenses consisting of wages of dollar_figure contract labor of dollar_figure and rental costs of dollar_figure petitioner also filed multiple forms 1099-misc miscellaneous income reporting that he paid various independent contractors dollar_figure in on date respondent sent a notice_of_deficiency to petitioner disallowing his business_expense deductions for wages contract labor and rental costs petitioner filed a timely petition with this court and trial was held on date in san francisco california opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has he established compliance 2petitioner lost access to the original copies of these forms 1099-misc when mr miller passed away with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent ii claimed business_expense deductions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying on any trade_or_business an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate or helpful in carrying on a taxpayer’s trade_or_business 320_us_467 welch v helvering supra pincite a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 a wages and contract labor expenses petitioner claims that he is entitled to labor cost deductions of dollar_figure for taxpayers operating a trade_or_business are entitled to deduct salaries or other compensation_for_personal_services which they can substantiate sec_162 sec_1_162-7 income_tax regs petitioner submitted four forms 1099-misc for listing payments he made to his project managers and labor providers in the following amounts labor contractor amount telemu jennings navassa brown piece of mind jesse mausa california state interiors¹ dollar_figure big_number big_number big_number ¹petitioner’s form 1099-misc for california state interiors also listed jesse mausa as a recipient of petitioner’s payments petitioner did not provide a taxpayer_identification_number for mr mausa who presumably is an officer owner of california state interiors as petitioner lost his original forms 1099-misc when mr miller passed away these reconstituted forms represent petitioner’s best recollection of his labor costs for petitioner also submitted a california state interiors aging worksheet that states c c services’ invoices and payments for the document lists accrued charges for california state interiors’ labor procurement services as dollar_figure and c c services’ payments for both labor procurement and rent as dollar_figure petitioner’s testimony and submitted documentation are inadequate to meet his burden to substantiate any of his claimed labor expenses a schedule of expenses is not sufficient to substantiate claimed deductions 125_tc_271 105_tc_324 see also paal v commissioner tcmemo_1969_284 holding that salary expense for secretary to type manuscript could be substantiated with introduction of manuscript into evidence affd 450_f2d_1108 9th cir however petitioner’s testimony coupled with the labor- intensive nature of his business indicates that petitioner incurred substantial labor costs for although petitioner’ sec_3although neither party submitted petitioner’s original forms 1099-misc respondent’s electronic records indicate that petitioner reported labor costs of dollar_figure for petitioner’s reconstructed forms 1099-misc list costs of dollar_figure for petitioner could not account for this discrepancy testimony was too vague to allow us to estimate his payments to piece of mind and california state interiors for providing contract laborers see vanicek v commissioner supra pincite petitioner credibly testified that he paid each of his project managers telemu jennings and navassa brown a regular weekly wage throughout the year accordingly we find that mr jennings and mr brown were employees of petitioner for and that petitioner paid them wages of dollar_figure and dollar_figure respectively see cohan v commissioner supra pincite b rental costs petitioner claims that he paid california state interiors dollar_figure per month in in order to rent a portion of a warehouse taxpayers are entitled a schedule c deduction for expenses for rental property used in a trade_or_business if they can substantiate them sec_162 sec_1_162-1 income_tax regs the aging worksheet submitted by petitioner shows that petitioner paid california state interiors more than dollar_figure in petitioner also credibly testified that he paid dollar_figure 4petitioner credibly testified that he paid mr jennings dollar_figure per hour and mr brown dollar_figure per hour 5petitioner’s petition does not dispute respondent’s disallowance of petitioner’s rental cost deductions petitioner has not moved to amend his petition to assert this issue nonetheless since the issue was raised at trial and respondent addressed it on brief we assume that the rental cost deduction issue was tried by consent of the parties see rule b per year to california state interiors as part of a joint lease on the warehouse but often paid late and thus sometimes paid california state interiors more or less than dollar_figure per month on the basis of the record we are able to approximate petitioner’s rental costs considering the aging worksheet and petitioner’s testimony regarding his warehouse we find that petitioner is entitled to deduct dollar_figure in rental costs for as a business_expense see cohan v commissioner supra pincite iii accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty applies to any underpayment_of_tax required to be shown on a return that is attributable to negligence or disregard of rules or regulations under sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 however sec_6664 provides that a penalty under sec_6662 will not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good 6the aging worksheet indicates that petitioner did not make any payments to california state interiors in until august of that year faith with respect to such portion reliance on the advice of a professional such as a certified_public_accountant may constitute a showing of reasonable_cause if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith 170_f3d_1217 9th cir revg tcmemo_1997_29 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 sec_1_6664-4 c income_tax regs to prove reasonable_cause based on the receipt of professional advice a taxpayer must show that he reasonably relied in good_faith upon a qualified adviser after full disclosure of all necessary and relevant facts 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sec_1_6664-4 income_tax regs under sec_7491 the commissioner has the burden of production with respect to the taxpayer’s liability for the penalty provided by sec_6662 and must come forward with sufficient evidence to impose the penalty 116_tc_438 but once the commissioner meets that burden the taxpayer has the burden_of_proof concerning whether the commissioner’s determination to impose the penalty is correct allen v commissioner tcmemo_2005_118 we conclude that respondent has met his burden of production under sec_6662 respondent has demonstrated that petitioner incorrectly claimed schedule c deductions for and failed to maintain records to substantiate his claimed deductions these facts indicate that petitioner in general failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code petitioners is otherwise unable to show why respondent’s determination to impose the penalty is incorrect petitioner demonstrated that he relied on the advice of mr miller to prepare his return but failed show that mr miller was a qualified adviser nor has petitioner offered any reasonable_cause for his inability to substantiate his claimed deductions particularly given his level of education and experience in the business relocation industry accordingly with the exception of the portion of the penalty attributable to adjustments to petitioner’s business_expense deductions for payments to telemu jennings and navassa brown and for rental costs petitioner is liable for the accuracy-related_penalty under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
